 

[gh541ns4ygij000001.jpg]

Exhibit 10.1

 

 

October 7, 2019  - OFFER LETTER

 

Dean Butler

 

Dear Dean,

 

I am pleased to offer you the position of Senior Vice President and Chief
Financial Officer of Synaptics Incorporated (“Synaptics”), reporting to the
President and Chief Executive Officer of Synaptics.  Your expected start date
for the position is October 21, 2019.  You will receive a monthly salary of
$33,333.33 that will be paid on the 15th and last day of each month
(corresponding to an annual salary of $400,000).  

 

You are eligible to receive an annual incentive target of 75% of your base
salary for each Synaptics fiscal year.  Any annual incentive payable in
Synaptics’ fiscal year 2020 will be prorated to the beginning of that fiscal
year. Payment of the incentive will be based first on company-wide performance,
followed by department and individual goals annually. Payment of any incentive
amount is ultimately at the discretion of Synaptics and is not guaranteed.  

 

Your performance and base salary will be reviewed at the end of each fiscal year
as part of the Synaptics’ normal focal review process. Your first review is
expected to occur in July 2020, and any merit increase will be awarded after
that time.

 

Synaptics will provide you with a signing bonus of $150,000 payable within ten
business days after your employment start date.  If you should voluntarily
terminate your employment with Synaptics less than two years from your
employment start date, you will be required to reimburse Synaptics on a prorated
basis.

 

You will be eligible to participate in Synaptics’ management equity incentive
program.  For Synaptics’ 2020 fiscal year, subject to the approval of the Board
of Directors of Synaptics (the “Board”), you will receive an amount of Deferred
Stock Units (“RSUs”) corresponding to a $833,333.33 equity value, an amount of
Deferred Stock Award for Market Stock Units (“MSUs”) corresponding to a
$833,333.33 equity value, and an amount of Performance Stock Units (“PSUs”)
corresponding to a $833,333.33 equity value.  

 

Your RSUs will vest as follows: 1/4 of the RSU grant will vest on the date that
is one year from your employment start date, and 1/4 will vest each year
thereafter on the anniversary of your employment start date such that your award
will be fully vested on the fourth anniversary of your employment start
date.  Your PSUs and MSUs will vest as follows: 1/3 of each such PSU and MSU
grant will vest on October 31, 2020, and 1/3 will vest each year thereafter on
October 31 such that your two awards will be fully vested on October 31, 2022.  

 

The foregoing equity grants will be granted under the Synaptics Incorporated
2019 Inducement Equity Plan.  MSU achievement will be based on the Synaptics
total shareholder return performance and PSU achievement will be based on
Synaptics’ attainment of certain levels of non-GAAP earnings per share, each as
determined by the Board.  The terms, including share calculations, vesting
schedules and performance periods, of the RSU, MSU and PSU awards are as
determined by the Board and are contingent on your execution of grant notices
and agreements in forms previously approved by the Board.  Vesting of the RSUs,
MSUs, and PSUs is contingent on your continued employment with Synaptics.

 

 

Synaptics Incorporated l 1251 McKay l San Jose, CA 95131 USA

Ph: 408.904.1100 l Fax: 408. 904.1110

www.synaptics.com

--------------------------------------------------------------------------------

 

Upon approval of the Board, you will be designated an “Executive” under the
Synaptics Incorporated Change of Control Severance Policy for Principal
Executive Officers and a “Covered Executive” under the Synaptics Incorporated
Severance Policy for Principal Executive Officers.  You agree to resign your
position as a director of Synaptics and any subsidiary or affiliate of Synaptics
as a pre-condition for receiving any severance or other payments or benefits
under either Severance Policy.

 

Your employment with Synaptics is for no specified period and constitutes “at
will” employment.  As a result, you are free to resign at any time, for any
reason, or for no reason.  Similarly, Synaptics is free to conclude its
employment relationship with you at any time, with or without cause. This offer
is contingent upon successful completion of your background and references
screening.

 

I have enclosed our standard Proprietary Information and Invention Assignment
Agreement regarding protection of confidential information and assignment of
inventions.  If you accept this offer, it is required as a condition of your
employment that you return a signed copy of that agreement.  

 

In order to accept Synaptics’ offer, please sign and date this letter in the
space provided below.  This offer is extended with the understanding that your
appointment will be announced no later than October 11, 2019, and that you will
join Synaptics on October 21, 2019.  We would therefore appreciate a response no
later than October 9, 2019.  This letter, along with the agreement relating to
proprietary rights between you and Synaptics, sets forth the terms of your
employment with Synaptics, and supersedes any prior representations or
agreements, whether written or oral.  This letter may not be modified or amended
except by a written agreement signed by Synaptics and by you.

 

Dean, we are really looking forward to your continued contributions to Synaptics
and adding your experience and energy to our growing company.

 

Sincerely,

 

/s/ Michael Hurlston

 

Michael Hurlston

President and Chief Executive Officer

 

ACCEPTED AND AGREED TO

this 7th day of October, 2019

 

Signature:

 

 

/s/ Dean Butler

Dean Butler

 

 

Synaptics Incorporated l 1251 McKay l San Jose, CA 95131 USA

Ph: 408.904.1100 l Fax: 408. 904.1110

www.synaptics.com